ORDER
PER CURIAM.
In this workers’ compensation case, claimant John J. Johnson appeals from the final award of the Labor and Industrial *834Relations Commission denying compensation. The claimant alleges error in the Commission’s denial of compensation because its award is not supported by sufficient, competent, and substantial evidence. The claimant also alleges error in the commission’s denial of his application to submit additional evidence.
We have reviewed the parties’ briefs and the record on appeal. We find the Commission’s decision is supported by sufficient competent and substantial evidence on the whole record and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum, for their information only, explaining the reasons for our decision.
The award is affirmed pursuant to Rule 84.16(b).